UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1144


REGINALD D. EVANS,

             Plaintiff - Appellant,

             v.

CAROLINA RICHARDSON, Treasurer for Sumter County, South Carolina;
SUMTER COUNTY, South Carolina,

             Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:16-cv-03202-JFA)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se. James M. Davis, Jr., DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald Evans seeks to appeal the district court’s order accepting in part the

magistrate judge’s recommendation and dismissing without prejudice his civil complaint.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because the

deficiencies identified by the district court may be remedied by the filing of an amended

complaint, * we conclude that the order Evans seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. Goode v. Cent. Va. Legal Aid Soc’y, Inc.,

807 F.3d 619, 623 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Evans to file an amended complaint. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                         DISMISSED AND REMANDED

      *
        The district court’s order makes clear that some of Evans’ claims may not be
saved through amendment, and he may realistically only state a plausible claim for relief
with regard to his Fourteenth Amendment claims. This split judgment does not provide
us with jurisdiction to consider Evans’ appeal. See Waugh Chapel S., LLC v. United
Food & Commercial Workers Union Local 27, 728 F.3d 354, 359 (4th Cir. 2013).


                                              2